In my judgment the majority opinion is not supported by the authorities cited. It is in effect contrary to prior decisions of this court in Jones v. Nye, 56 Okla. 578, 156 P. 332; and Drew v. Thurlwell, 173 Okla. 405, 48 P.2d 1066, 100 A. L. R. 806. It is in direct conflict with Kansas decisions in Ballinger v. Redhead, 1 Kan. App. 434, 40 P. 828, and Newhouse v. Heilbrun, 74 Kan. 282, 86 P. 145.
In Drew v. Thurlwell this court cited and *Page 599 
approved and followed the decisions in Jones v. Nye, Ballinger v. Redhead, and Newhouse v. Heilbrun, supra.
Our opinion in Drew v. Thurlwell, supra, is reported in 100 A. L. R. 806. The annotation on page 814 states there is a conflict of authority on the question and cites all the foregoing decisions and others holding to the view that revivor is necessary, and also cites cases holding to the other view.
It is there apparent that our former position on the point is clearly defined, and is not consistent with the majority opinion here. I think we should now remain consistent and follow our former decisions and those of Kansas which we have heretofore cited and approved.